Citation Nr: 1109226	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, Type II (DMII).  

2.  Entitlement to service connection for lumbar strain, claimed as secondary to service-connected left knee disorder.  

3.  Entitlement to a rating in excess of 10 percent for a left knee disability earlier than July 27, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to July 1971.  

This appeal arises from February 2006 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for a lower back disability, to include as secondary to the Veteran's service connected left knee disability, and to a rating in excess of 10 percent for a left knee disability earlier than July 27, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1999 private medical record notes that the Veteran was diagnosed with  hypertension four years earlier.   

2.  A July 1999 private laboratory report reveals the Veteran's blood glucose levels were within the normal range.  

3.  A July 2001 private laboratory report is the first documentation of elevated blood glucose levels.  

4.  December 2002 private medical records include an assessment of hyperglycemia suspicious for diabetes mellitus.  

5.  January 2003 private medical records include diagnosis of diabetes mellitus.  




CONCLUSION OF LAW

The criteria for service connection for hypertension, including as secondary to and/or as aggravated by the Veteran's service connected diabetes mellitus,  have not been met.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in April 2005, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private treatment records and VA treatment records have all been obtained, and the Veteran has not identified any additional relevant evidence that is outstanding.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file).  The Board finds VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability, including a plausible rationale for the opinion that was expressed.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  In this case, the Veteran's claim was received in April 2005, prior to the amendment of 38 C.F.R. § 3.310.  Consequently, the Board will apply the version of 38 C.F.R. § 3.310, which was in effect at the time the Veteran's claim was received, as it is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran asserts that his hypertension was either caused by or aggravated by his service connected diabetes mellitus.  He does not contend that his hypertension began in service or was otherwise related to an incident in service.  His service treatment records do not include any elevated blood pressure readings. 

There is also no diagnosis of hypertension dated within one year of his separation from the service, as the first diagnosis of hypertension did not appear for more than two decades following service.  For that reason there is no basis in the record for service connection based on manifestations in service or during the initial post service year.  

The Board will also consider whether secondary service connection is warranted for the Veteran's diagnosed hypertension.

In February 2006 service connection was granted for diabetes mellitus, based on presumed exposure to Agent Orange during the Veteran's service in the Republic of Vietnam.  

Private treatment records from Dr. Fisher show that in July 1999 it was noted that the Veteran had a history of hypertension for four years.   

A July 1999 private laboratory report reveals the Veteran's blood glucose levels were within the normal range.  

A July 2001 private laboratory report is the first documentation of elevated blood glucose levels.  

December 2002 private medical records include an assessment of hyperglycemia suspicious for diabetes mellitus.  

January 2003 private medical records include diagnosis of diabetes mellitus.  

The pivotal question in this case is whether there is competent evidence of a causal link between the service connected diabetes mellitus and the development of hypertension.

The Veteran submitted a letter from Dr. Fisher dated in May 2005, who reported having followed the Veteran for some time.  Dr. Fisher stated that the Veteran was currently diagnosed with of diabetes and high blood pressure, then opined that the Veteran's hypertension is as likely as not a direct result of his diabetes.  

It is noted that Dr. Fisher did not provide any rationale for his opinion, and he did not address the fact that the onset of Veteran's hypertension clearly predated his diabetes mellitus, since the Veteran had been diagnosed with hypertension for several years before he was ever diagnosed with diabetes mellitus.  Moreover, while diagnosed with hypertension, the Veteran had normal glucose tests.  

Nevertheless, because this unsupported medical opinion suggested a link between the Veteran's hypertension and a service connected disability, VA obtained a medical opinion.  In November 2005, the Veteran underwent a VA examination.  The examiner noted that the Veteran's hypertension had been diagnosed a number of years earlier, and that the diagnosis of hypertension preceded his diabetes by several years.  The VA examiner's diagnostic impression was that the Veteran had essential hypertension which preceded his diabetes by several years and would not be considered due to his diabetes.  

The evidence clearly shows that the Veteran developed hypertension several years before he developed diabetes mellitus, which was not discussed by Dr. Fisher at all in his letter.

In weighing the evidence the Board has noted the opinion of Dr. Fisher does not include any basis for his conclusion.  He has not explained why he believes the Veteran's diabetes mellitus caused the Veteran's hypertension.  Conversely, the VA physician clearly stated that the diagnosis of hypertension preceded the diagnosis of diabetes mellitus.  A review of the record shows a history of hypertension beginning in the mid 1990s with documentation in the record beginning in July 1999.  The first elevated blood glucose readings appear in July 2001, with the first confirmed diagnosis in January 2003.  Clearly, the Veteran's hypertension developed prior to his diabetes mellitus.  

The Veteran asserted in his August 2006 notice of disagreement that Dr. Fisher had told him that his diabetes mellitus might have been present for a long time prior to diagnosis.  That contention would have merit, except that in this case the evidence includes July 1999 laboratory findings showing his blood glucose level was within the normal range.  

Consequently, the Board has concluded the opinion of the VA physician which relies on the chronology revealed by his medical history is of greater weight.  The opinion of Dr. Fisher without any explanation or additional clinical data supporting the conclusion is of less probative value.  

The analysis does not stop here, as the Veteran's representative argued that consideration should be given to whether the Veteran's diabetes mellitus aggravated the pre-existing hypertension.  However, this theory also lacks any medical support. The Veteran's representative has not pointed to any evidence that would support a finding that the Veteran's diabetes mellitus aggravated the Veteran's hypertension; and there is no suggestion in either Dr. Fisher's letter or in the VA examination report that the Veteran's diabetes mellitus aggravated his hypertension.  

In fact at the Veteran's VA examination in November 2005, it was noted that there was no evidence that the Veteran's diabetes mellitus had caused any adverse sequelae at that time, and it was also noted that the Veteran did not require the use of any medication to treat his diabetes mellitus at that time.

In June 2003, the Veteran reported that his blood sugars were doing well, and it was noted that he was tolerating his diabetes mellitus and hypertension medication without difficulty.  In January 2005, the Veteran reported to Dr. Fisher that his blood pressure was doing well and he was tolerating his medication without difficulty or side effects.  In May 2005, August 2005, November 2005, February 2006, May 2006, August 2006, and November 2006, Dr. Fisher stated that the Veteran's blood pressure was stable.  In August 2006, it was noted that the Veteran was tolerating his hypertension medication without difficulty.  Blood pressure charts show some small fluctuation in the Veteran's blood pressure during the course of the appeal, but the bottom line is that the Veteran's own private doctor repeatedly noted that the Veteran's blood pressure was stable and at no time did he find that the Veteran's hypertension had been aggravated.   

As such, the Board finds that the evidence does not suggest that the Veteran's diabetes mellitus aggravated his hypertension, and therefore service connection is not warranted based on this theory of entitlement.

As discussed, the weight of the evidence does not show that the Veteran's hypertension began in service, it does not show that the Veteran's hypertension was caused by his diabetes mellitus, and it does not show that the Veteran's hypertension was aggravated by his diabetes mellitus.  As such the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.


ORDER

Service connection for hypertension is denied.  


REMAND

The Veteran contends that he has a lower back disability that was caused by his service connected left knee disability.  In support of his claim, the Veteran advanced a letter from Dr. Fisher who stated that the Veteran currently carried a diagnosis of left knee and leg pain, as well as lower back pain.  Dr. Fisher opined that the Veteran's lower back pain is directly caused by his left knee and leg condition and is secondary to leg length discrepancy and abnormal gait.

However, for VA purposes, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In this case, Dr. Fisher merely found that the Veteran had back pain.  He did not identify a specific back disability.

VA obtained a VA examination to evaluate the Veteran's lower back in May 2006, and the Veteran was diagnosed with a lumbar strain.  However, the examiner concluded that the lumbar strain was more likely related to the Veteran's obesity and to deconditioning of paraspinous muscles.

Since 2006, the Veteran's left knee has continued to bother the Veteran, and in 2010, the Veteran was diagnosed with end stage degenerative joint disease of the left knee and a total left knee replacement was performed.  It is noted that at the 2006 VA examination the Veteran was using a cane and had an antalgic gait.  It was also thought that the Veteran's knee was unstable.

The Board in this case is faced with two medical opinions which are conflicting.  The first opinion did not identify any specific back disability, making it less clear how the doctor understood the mechanism for the cause of the back disability.  The more recent opinion found it less likely than not that the Veteran's service connected knee caused his back disability, attributing the Veteran's back disability to obesity, but the examiner did not fully address whether the obesity might be attributable to the Veteran's diabetes mellitus.

As such, the Board concludes that an additional examination is warranted.

A remand is also necessary to address the rating for the Veteran's service connected left knee disability.  In order to appeal a RO rating decision to the Board, certain procedural steps must be followed to grant the Board jurisdiction to review the case.  First, once a rating decision issues, the veteran or his or her representative must file a timely NOD; so long as the issues being appealed are clear, the AOJ by law must then issue a SOC; finally, to convey jurisdiction to hear the case on the Board, the veteran must file a timely, substantive appeal.  38 C.F.R. §§ 19.26, 20.200, 20.201, 20.302(a).  

In a December 2010 rating decision, the RO granted a higher rating for the Veteran's service connected left knee disability, following total knee replacement surgery.  The decision assigned a temporary total disability rating for the left knee from July 27, 2010.  In a February 2011 informal hearing presentation, the Veteran's representative indicated that the Veteran wished to claim a higher rating prior to his hospital admission on July 27, 2010, based on instability in the left knee that was unimproved by brace.  

Because no special wording is required for a NOD, the representative's indication in his February 2011 statement serves as a NOD for the December 2010 rating decision.  See 38 C.F.R. §§ 20.201, 20.302(a).  The NOD is still pending, and it is therefore proper to remand this claim because the Veteran has not been provided a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue of entitlement to a rating in excess of 10 percent for a left knee disability earlier than July 27, 2010 will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the issue of whether a rating in excess of 10 percent is warranted for the Veteran's left knee prior to July 27, 2010; if the benefits sought cannot be granted, the RO should issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate. 

2.  Obtain VA treatment records from November 2006 to the present.

3.  Request that the Veteran identify any private treatment he has received since March 2007; and obtain any treatment records that are identified.

4.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current lower back disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current lower back disability:

a)  either began during or was otherwise caused by the Veteran's military service;  or, 

b) was either caused by or aggravated by a service connected disability (to include the Veteran's left knee disability and diabetes mellitus).

In doing so, the examiner should specifically address the opinions provided by Dr. Fisher in 2005 and by the VA examiner in 2006.  A complete rationale should be provided for any opinion expressed. 

5.  When the development requested has been completed, the claim should be readjudicated.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


